Citation Nr: 9913356	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-43 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased (compensable) rating for pes 
planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel




INTRODUCTION

The veteran had service from November 1942 to January 1946.  
This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Jackson, 
Mississippi.

The claim was remanded by the Board in May 1998.  During the 
remand period, a 10 percent rating for a fungal infection was 
granted.  The veteran indicated his satisfaction with that 
rating, and the appeal as to that issue has been withdrawn.  
Consequently as a compensable rating has been granted, the 
issue of granting a compensable rating pursuant to the 
provisions of 38 C.F.R. § 3.324 is also moot.


FINDINGS OF FACT

1.  The RO has developed all pertinent evidence necessary for 
entering an informed decision in this case.

2.  The veteran's pes planus disability is currently 
manifested by subjective complaints of occasional aching pain 
in his feet.  

3.  Current objective findings reveal no current indication 
of pes planus.  Not even mild pes planus has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral pes 
planus are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code (DC) 5276 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible. Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available. The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert  
v. Derwinski, 1 Vet.App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in the instant case of a 
foot disorder, described as pes planus, entitlement to 
service connection has already been established and an 
increased compensable rating is at issue, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

The veteran's bilateral pes planus disability is evaluated 
under 38 C.F.R. § 4.71a, DC 5276, Flatfoot, acquired, as 
follows;

Mild; symptoms relieved by built up shoe or arch support, 
warrants a noncompensable rating.

Moderate unilateral or bilateral pes planus, with the weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the 
feet, warrants a 10 percent rating.

Severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, adduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, warrants a 20 percent 
rating when the condition is unilateral, and a 30 percent 
rating when bilateral. 

Historically it is noted that pes planus is listed as service 
connected and rated noncompensably disabling since 1946.  It 
appears that the rating action that made the initial grant 
has been separated from the claims folder.  This is not, 
however, significant as to the current claim, because, as 
noted, current findings are used to assign disability 
ratings.

A review of the most recent VA examination report dated in 
September 1998, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned under the holding in Francisco v. Brown, 7 Vet. 
App. 55 (1994), noted that the veteran complained of 
occasional aching pain in his feet, but denied having had 
flat feet.  The examiner noted that the veteran's feet were 
symmetrical, with no swelling or deformity in either foot.  
He had a well developed normal longitudinal arch with no 
evidence of pes planus, bilaterally.  There was a full range 
of motion in the ankles, subtalar, and mid tarsal joints 
bilaterally.  Posterior tibial and dorsalis pedes pulse were 
palpable.  X-rays revealed no evidence of fractures, 
dislocations, narrowing of the articular cartilage, or 
osteophyte formation. The examiner opined that the veteran 
did not have pes planus.

As the VA examiner found no indication of any current pes 
planus, a compensable rating is not warranted as there is no 
evidence of findings of more than mild, if any, pes planus.  
Thus, the Board finds that the veteran's current 
symptomatology and area of involvement more nearly reflect 
less than mild pes planus; therefore, his service-connected 
pes planus disorder more nearly approximates the criteria 
required for a noncompensable rating under DC 5276.  
38 C.F.R. § 4.7.

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321. 
The evidence does not show that the pes planus has caused the 
appellant to need any hospitalization or in-patient treatment 
of any kind, or to have otherwise been so unusual as to 
render impractical the application of the regular schedular 
provisions. As such, an extraschedular rating is not 
warranted.



ORDER

Entitlement to a compensable rating for pes planus is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

